Citation Nr: 0006309	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  97-19 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for cervical 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability evaluation due to 
service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
August 1976.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of May 1996, and 
March 1997, from the Jackson, Mississippi, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

This claim first came before the Board in March 1999.  It was 
remanded for an examination and opinion.  All requested 
development has been completed.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's cervical strain disability is currently 
manifested by slight limitation of motion and complaints of 
some discomfort on extremes of motion.

3.  The medical evidence of record indicates that the 
veteran's cervical spine symptomatology is more likely 
attributable to his non-service connected cervical spine 
disability and not to his service connected cervical strain.

4.  Prior to active service the veteran incurred a cervical 
spine injury.  In December 1976 he applied for service 
connection for aggravation of this injury.  Service 
connection was denied in a rating decision of April 1977.

5.  A rating decision of April 1996 granted service 
connection for cervical strain incurred as a result of an 
injury during treatment at a VA facility, a separate 
disability unrelated to his pre-existing cervical spine 
disorder.

6.  The veteran is not service connected for residuals of a 
pre-service cervical spine injury, or for aggravation of that 
injury he claims was caused by active service, or VA surgery.

7.  The veteran's service-connected disability is not 
sufficiently severe as to preclude him from obtaining and 
maintaining a substantially gainful occupation consistent 
with his education and employment experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for cervical strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.71a Diagnostic Code 
5290 (1999).

2.  The criteria for a total rating on account of 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 and Supp. 
1998); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased evaluation for cervical 
strain, currently evaluated as 10 percent disabling.

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the cervical strain disability have been properly developed.  
There is no indication that there are additional pertinent 
records which have not been obtained.  No further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

The appellant claims that his cervical strain disability has 
worsened and warrants an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1999).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Service connection for cervical strain was granted via a 
rating decision of April 1996.  An evaluation of 10 percent 
was assigned.  It was noted that the veteran was undergoing 
inpatient treatment for alcohol dependence from October 10 to 
November 7, 1995 at VAMC Biloxi.  On November 2, 1995 the 
veteran reported back and neck pain due to falling in the 
gymnasium.  Service connection was granted pursuant to 
38 U.S.C.A. § 1151 for this disability as it was incurred 
when the veteran injured himself during the course of VA 
treatment.

It must also be noted that the veteran had incurred a 
cervical spine injury playing high school football prior to 
entering active service.  He applied for service connection 
for aggravation of this injury in December 1976.  Service 
connection was denied by an April 1977 rating decision which 
determined that the condition had not been permanently 
aggravated by active service.  The veteran did not appeal 
this decision and it became final.  In August 1984 the 
veteran again claimed service connection for a neck injury.  
This claim was denied because it was determined that he did 
not submit new and material evidence.  An appeal was timely 
filed; however, a March 1987 Board decision held that the 
veteran had abandoned his claim for service connection for a 
neck disability, as he had failed to appear for examination.

Therefore, it must be noted at the outset that the veteran is 
currently service connected only for cervical strain, and 
that service connection has not been awarded for residuals of 
a cervical spine injury.  Much of the veteran's argument has 
been directed towards the issue of service connection for the 
cervical spine disability, however, that issue is not 
currently on appeal.  

The report of a VA examination, conducted in March 1996, 
shows the veteran reporting a fall in November 1995 while 
playing basketball.  He noted a long history of neck 
problems.  He stated that since the fall he had constant pain 
as opposed to recurrent pain previously.  

Physical examination showed that he smelled of alcohol.  
Right and left lateral rotation of the cervical spine was 70 
degrees.  He had 45 degrees of flexion and 30 degrees of 
extension.  There was some discomfort on extremes of motion.  
He had mild generalized tenderness to palpation about the 
neck.  Neurological evaluation of the upper extremities was 
unremarkable.  The impression given was chronic cervical 
syndrome with exacerbation of a pre-existing condition.

A VA hospital summary, dated in March 1997, shows the veteran 
undergoing a C5 corpectomy with fibular allograft 
reconstruction and Synthes anterior plating.  He tolerated 
the procedure very well and postoperatively had good relief 
of his preoperative pain and rapid improvement in his 
strength.  He was discharged to home.

The Board notes the veteran's testimony at his personal 
hearing, conducted in July 1997.  He stated that he 
experiences a lot of tightness and pain in his neck and that 
oftentimes he must turn his whole body to look around.  He 
reported that he uses a hair dryer and hot showers for relief 
from pain.  He stated that he also experiences intermittent 
numbness of his upper extremities.  

He reported that he was employed as a construction heavy 
equipment operator on backhoes, front loaders and cranes, but 
that he has been out of work because of his neck.  He stated 
that he didn't want to tell his employer that his neck was 
bothering him so he just quit and sought treatment at VA.  He 
stated that he underwent surgery for his neck and that he is 
no longer able to get a job because of his history of a neck 
injury.  

At his hearing the veteran also offered considerable 
testimony and argument regarding his entitlement to service 
connection for his pre-service cervical spine injury.  As 
indicated above, this issue is not currently on appeal.

The report of a VA examination, conducted in May 1998, shows 
the veteran giving a history of anterior cervical fusion in 
1997.  He complained of constant pain circumferentially 
around the neck and occasionally into the inner scapular 
area.  He stated that he had experienced recurrent headaches 
with numbness of the tips of all the left fingers for about 
four to six weeks.

Examination showed the veteran holding his head in a normal 
attitude.  He had the following ranges of motion in his 
cervical spine:  flexion to 45 degrees, extension to 50 
degrees, right lateral rotation to 70 degrees, left lateral 
rotation to 70 degrees, right lateral bending to 45 degrees, 
and left lateral bending to 45 degrees.  Deep tendon reflexes 
were active and equal in the biceps and triceps tendons 
bilaterally.  The examiner could detect no motor weakness or 
sensory deficit in the upper extremities.  X-ray examination 
showed cervical fusion from C4 through C7, with C4 to C6 of 
surgical origin and C6-C7 apparently congenital.  The 
impression was fusion C4-7 without neurological deficit.

In March 1999 the Board remanded this claim for a new 
examination.  Prior examinations and medical evidence had 
failed to differentiate between the pathology caused by the 
veteran's non-service connected disability and his service 
connected cervical strain.  A new examination was conducted 
in July 1999.  The report of that examination shows the 
veteran complaining of increased neck pain and frequent 
headaches.  He reported numbness in both hands, the left much 
more frequently than the right.  He stated that since his 
surgery his numbness is unchanged, his neck pain is worse, 
and his headaches are more frequent.

Physical examination showed he held his head in a normal 
attitude.  Ranges of motion were: flexion to 35 degrees, 
extension to 50 degrees, right lateral rotation to 45 
degrees, left lateral rotation to 60 degrees, right lateral 
bending 15 degrees, left lateral bending to 30 degrees.  The 
examiner was unable to detect motor weakness or sensory loss.  
Deep tendon reflexes were active and equal in the biceps and 
triceps tendons.  In August 1999 the examiner offered an 
opinion in response to the Board remand.  He stated that he 
had reviewed the claims folder.  He concluded that the 
veteran's pre-service injury was certainly much greater than 
that he sustained on military duty.  He stated that it is 
more likely than not that his current symptoms are related to 
his initial injury and cervical fusion rather than to 
cervical sprain.

The veteran's cervical strain is currently evaluated under 
38 C.F.R. § 4.71a Diagnostic Code 5290 for limitation of 
motion of the cervical spine.  Diagnostic Code 5290 provides 
for a 10 percent evaluation for limitation of motion of the 
cervical spine which is slight.  A 20 percent evaluation is 
assigned for moderate limitation of motion.

The Board concludes that the veteran's service connected 
cervical strain does not result in moderate limitation of 
motion or moderate disability.  As noted on the most recent 
examination, the veteran has a serious non-service connected 
disability which results in his current pathology.  Medical 
evidence of record prior to the most recent examination 
showed very little loss of motion of the cervical spine.  The 
most recent examination shows a greater loss of motion, 
however, the examiner has attributed that to the veteran's 
pre-service disability.

The Court addressed the case where a veteran makes factual 
assertions regarding pain and weakness within the 
musculoskeletal system in Deluca v. Brown, 6 Vet. App. 321, 
324 (1993).  An analysis must be made of whether the 
pertinent regulations entitle the veteran to an increased 
rating to the extent pain and weakness cause additional 
disability beyond that reflected in limitation of motion.  A 
disability rating may be based on functional loss due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion. 38 
C.F.R. § 4.40 (1999).  Furthermore, weakness is as important 
as limitation of motion, and a part which becomes painful on 
use must be regarded as seriously disabled.  The regulations 
further provide that in rating disabilities of the joints, 
inquiry will be directed to considerations of more movement 
than normal, less movement than normal, weakened movement, 
excess fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45 (1999).  The Board has considered these 
provisions and finds that an increased rating is not 
warranted under these provisions.  

The veteran's complaints of constant pain and tightness in 
his neck have been attributed to a non-service connected 
disability.  There is no medical evidence of record which 
attributes his complaints of pain to cervical strain incurred 
in November 1995.  The report of the most recent examination 
shows complaints of constant pain exacerbated by completing a 
range of motion.  The report of a VA examination in April 
1996 shows only a complaint of some discomfort on extremes of 
motion.  The Board concludes that the medical evidence of 
record does not show that the veteran's service connected 
cervical strain disability warrants an increased evaluation.



2.  Entitlement to a total disability evaluation due to 
service connected disability (TDIU).

The regulations that govern the granting of TDIU impose a 
high standard that must be satisfied prior to assignment of 
such a benefit by VA.  The provisions of 38 C.F.R. § 3.340(a) 
(1999) stipulate that total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.

38 C.F.R. § 4.16(a) (1999) provides that total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities: Provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

The veteran does not meet the criteria of 38 C.F.R. § 4.16 
(1999).  He is currently service connected for cervical 
strain, which is rated as 10 percent disabling.  The 
Department of Veterans Affairs (VA) will grant, on an 
extraschedular basis, a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the appellant is precluded, by reason of his service-
connected disabilities, from obtaining and maintaining any 
form of gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  The Board is bound in its decisions by the 
regulations, the Secretary's instructions, and the precedent 
opinion of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c) (West 1991 and Supp. 1998).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VA OPGC PREC 75- 
91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

A review of the most recent medical evidence of record shows 
the veteran undergoing VA examination in July 1999.  As noted 
in the above discussion the examiner was asked to provide an 
opinion regarding the veteran's neck disability.  He stated 
that the veteran's pre-service injury was certainly much 
greater than those he sustained on military duty, and that it 
is more likely that his current symptoms are related to his 
initial injury and cervical fusion than to a sprain.

The veteran sole service connected disability is cervical 
strain, rated as 10 percent.  The Board has reviewed the 
veteran's testimony and the current medical evidence, which 
is discussed above.  The evidence indicates that the 
veteran's service connected disability, cervical strain, 
which was attributed to a fall in a VA gymnasium in November 
1995, is not responsible for his current symptomatology.  
Rather the evidence shows that his current disability picture 
is due to his non-service connected disorder.  A review of 
the evidence fails to show that the veteran is prevented from 
following a substantially gainful occupation solely as a 
result of his single service connected disability.

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  The Board finds that his connected 
disability is not so severe as to prevent him from engaging 
in any type of gainful employment, per the discussion above. 


ORDER

Entitlement to an increased evaluation, in excess of 10 
percent, for cervical strain is denied.

Entitlement to TDIU is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

